Citation Nr: 0704635	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-18 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a right wrist fracture, status post right 
wrist fusion with total arthrodesis of the right wrist.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right hand.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1984 until September 
2004.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's service-connected right (major) wrist 
disability is manifested by favorable ankylosis of the right 
wrist, which is fixed at an angle of 20 degrees dorsiflexion 
with no ulnar or radial deviation.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for residuals of a right wrist fracture, status post 
right wrist fusion with total arthrodesis of the right wrist, 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71, 
4.71a, Diagnostic Code 5214 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his residuals of a right wrist fracture, status post 
right wrist fusion with total arthrodesis of the right wrist.  
In this regard, because the November 2004 rating decision 
granted the veteran's claim of entitlement to service 
connection, such claim is now substantiated.  His filing of a 
notice of disagreement as to the November 2004 determination 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the right wrist 
disability (38 C.F.R. § 4.71a, DC 5214; 38 C.F.R. § 4.71a, DC 
5010-5003), and included a description of the rating formulas 
for all possible schedular ratings under these diagnostic 
codes.  The appellant was thus informed of what was needed 
not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above the initial 
evaluation that the RO had assigned.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria 

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

For the disability at issue in this appeal, the Board notes 
that the veteran is service connected for residuals of a 
right wrist fracture, status post right wrist fusion with 
total arthrodesis of the right wrist, rated 30 percent 
disabling, effective the day following separation from active 
service, i.e., October 1, 2004.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2006).  The Board notes that the veteran is 
also separately service connected for degenerative joint 
disease of the right hand, rated 10 percent, effective 
September 13, 2005, and for a scar, as a residual of the 
right wrist fusion, rated noncompensable.  As the same 
manifestation or disability may not be rated separately, 
manifestations of the right hand and right wrist scar 
disabilities are not for consideration in rating the 
disability at issue, and as such, will not be considered in 
this appeal.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (2006) (stating that the evaluation 
of the same disability under various diagnoses is to be 
avoided).  

The veteran's wrist disability is presently evaluated under 
Diagnostic Code 5003-5214.  The Board finds that the clinical 
evidence of record reveals that the veteran's right wrist 
disability is most analogous to Diagnostic Code 5214  See 
38 C.F.R. § 4.20 (2006).  Under Diagnostic Code 5214, a 30 
percent evaluation may be assigned for favorable ankylosis of 
the major wrist in 20 degrees to 30 degrees dorsiflexion.  A 
40 percent evaluation may be assigned under this diagnostic 
code for ankylosis of the major wrist in any other position, 
except favorable.  Finally, a 50 percent evaluation requires 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation. 

Historically, the Board notes that on VA orthopedic 
examination in August 2004, it was noted that the veteran 
took no medications, and had not had injections, physical 
therapy or assistive devices.  Physical examination of the 
right wrist revealed fusion at approximately 20 degrees of 
extension.  There was neutral radial and ulnar deviation.  
There was no motion of the wrist at all.  X-ray examination 
revealed a fusion plate and good fusion mass of the wrist.  
There was mild basal arthrosis.

The report of a September 2005 VA examination indicates the 
veteran currently has ankylosis in the dominant right wrist 
due to a wrist fusion procedure.  The veteran currently 
complains of increasing pain in his right hand and proximal 
forearm with activities.  The veteran did not report 
stiffness, swelling, heat, redness, instability, or locking.  
The VA examiner noted that the veteran's right wrist fusion 
with a functional position of 20 degrees.  There was no 
prominent or painful hardware.  The examiner's assessment was 
painful hardware, right wrist arthrodesis with motor 
functional deficit, asymmetry, right side compared to the 
left side.  The VA examination did not reveal unfavorable 
ankylosis in any degree of palmar flexion ulnar or radial 
deviation.  X-ray findings of the right wrist were 
essentially unchanged from that noted in August 2004.  Mild 
degenerative joint disease was also noted at the hand.

Applying the fixed angle position of the right major wrist 
due to ankylosis to the Diagnostic Code 5214, the Board finds 
that the currently assigned 30 percent evaluation most nearly 
approximates the veteran's right wrist disability.  A higher 
evaluation of 40 percent requires that the ankylosed wrist be 
in any other position, except favorable, which the medical 
evidence has revealed to be not the case.  The VA examination 
in September 2005 found the right wrist to be ankylosed in a 
favorable position of 20 degrees dorsiflexion.  Therefore, 
the Board finds that a higher evaluation for the veteran's 
the right wrist disability is not warranted.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applicable for 
each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code  
5003.  Note (1) to Diagnostic Code 5003 states that the 20 
percent and 10 percent ratings based on X-ray findings, as 
described above, will not be combined with ratings based on 
limitation of motion.

Limitation of motion of either the major or minor wrist with 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm warrants a 10 percent evaluation.  
No higher evaluation is provided for limitation of motion of 
either the major or minor wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.   

The Board finds that a higher rating based on Diagnostic Code 
5010 is not warranted.  In so finding, the Board notes that 
for purposes of rating disability, the wrist is considered a 
major joint.  38 C.F.R. § 4.45 (2006).     

The Board further notes that a higher rating under diagnostic 
codes related to muscle disabilities is not for 
consideration.  See 38 C.F.R. § 4.55(c) (2006) (stating that 
there will be no rating assigned for muscle groups which act 
upon an ankylosed joint).

In conclusion, the currently assigned 30 percent initial 
evaluation for the veteran's right wrist disability is 
appropriate and there is no basis for an increased rating.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
residuals of a right wrist fracture, status post right, wrist 
fusion with total arthrodesis of the right wrist, is denied.


REMAND

The Board notes that a rating decision in September 2005 
granted the veteran service connection for degenerative joint 
disease of the right hand, associated with his service-
connected right wrist disability, with an initial evaluation 
of 10 percent, effective September 13, 2005.  Thereafter, the 
veteran, on a pre-printed appeal status election form 
received in October 2005 by the RO, checked the box 
indicating that he was not satisfied with the RO's 
decision(s).  Such statement may be reasonably construed as a 
notice of disagreement with the September 2005 rating 
decision initial rating assignment, when considered in 
conjunction with prior statements of record.  A statement of 
the case has not been issued with regard to such issue.  
Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Although a statement of the case 
issued in April 2005 referenced applicable rating criteria, 
that statement of the case preceded the grant of service 
connection and assignment of the initial disability rating 
for degenerative joint disease of the right hand.  

Accordingly, this case is REMANDED for the following action:

Provide the veteran with a statement of 
the case as to the issue of entitlement 
to an initial evaluation in excess of 10 
percent for degenerative joint disease of 
the right hand.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


